DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Michael T. McEvoy on September 14, 2021.

The application has been amended as follows: 
 	164. (Currently Amended) A method for isolating clonal populations from single fungal spores, the method comprising: 
(a) dispensing [[a]] discrete volumes of a liquid suspension comprising a plurality of fungal spores from a fungal strain to [[an]] individual reaction areas in a substrate comprising a plurality of reaction areas, wherein each reaction area in the plurality of reaction areas comprises growth media, wherein the dispensing results in a probability that at least 90% of the individual reaction areas contain either no viable spores or no more than a single viable fungal spore from the plurality of fungal spores; 
(b) culturing the dispensed single viable fungal spores in the reaction areas comprising growth media; and 
(c) selecting clonal populations growing in the reaction areas, thereby isolating clonal populations from single fungal spores.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a method of isolating a clonal population from single fungal spore.  Discrete volumes of a liquid suspension that include fungal spores are dispensed to individual reaction areas in a substrate.  Each of the reaction areas contains growth media.  The spores are dispensed such that at least 90% of the reaction areas have either no viable spores or a single viable spore.  The spores are cultured and clonal populations growing in the reaction areas are isolated, with the clonal populations each being obtained from a single fungal spore.

The Information Disclosure Statement filed September 8, 2021 has been considered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636